DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 10-2020-0048450, and 10-2020-0055488, filed on April 22, 2020 and May 8, 2020, respectively.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on April 21, 2021 and October 7, 2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 6, 7, 10, 11, 15 and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang et al, International Patent Application Publication No. WO 2021204835 (hereinafter Wang).

Regarding Claim 1, Wang discloses a method performed by a terminal in a communication system (e.g., FIG. 9, LBT recovery procedure; FIG. 10, procedure for handover; FIG. 13, exemplary method (e.g., procedure) performed by a user equipment (UE, e.g., wireless device, IoT device, etc.), according to various exemplary embodiments of the present disclosure), the method comprising: 
receiving, from a first base station, a first message including first information used for detection of consistent uplink listen before talk (LBT) failures for the first base station (UE may be configured with several BWPs. The UE maintains timer and a counter for each configured BWP. Whenever the UE switches to a different active BWP, the UE uses the timer and the counter in the new active BWP for detection of UL LBT failures (e.g., page 21, lines 17-20).  If a UE experiences LBT problems in its current active BWP, it is beneficial for the UE to switch to another BWP prior to triggering a RLF (e.g., page 21, lines 26-27)); 
receiving, from the first base station, a second message for a handover to a second base station, the second message including second information for a reconfiguration with sync (e.g., FIG. 10; page 23, lines 25-29: The RRCReconfiguration message transmitted to the UE in Figure 10 operation 3 contains the configuration of the target cell, including RA configurations and the LBT- FailureRecoveryConfig parameter discussed above. To be able to complete operation 4 above, the UE will perform a RA procedure to the target call (also needed to acquire UL synchronization) in order to receive an UL grant to transmit the RRCReconfigurationComplete message).
Wang discloses an indication of the consistent uplink LBT failures for the first base station is identified based on the first information while performing a procedure associated with the handover, and indicating consistent uplink LBT failures for the first base station based on the first information while a procedure associated with the handover is performed (If the UE has detected LBT problems for all configured BWPs with RA configured, the UE may declare an RLF for the cell and trigger RRC connection reestablishment. In case an RLF event is triggered, the UE would follow the existing RRC connection reestablishment procedure to recover from the failure (e.g., page 21, lines 33-34; page 22, lines 1-2).  As part of RRC re-establishment procedure, can perform handover method (e.g., FIG. 10, page 23, lines 1-12), where in a particular operation, the UE moves the RRC connection to the target gNB and replies with the RRCReconfigurationComplete message (e.g., page 23, lines 9-11).
Wang discloses configuring at least one dual active protocol stack (DAPS) bearer (e.g., FIG. 12, p 26, lines 1-7: Figure 12 shows an exemplary UE user-plane protocol stack for eMBB, the Dual Active Protocol Stack (DAPS)).
While the remaining limitations (below) of the claim, directed to a case of third information being included in the second message, as recited, Examiner asserts that these limitations are not required to be performed, because the case of the recited third information is not required to occur:
and in case that third information configuring at least one dual active protocol stack (DAPS) bearer is included in the second message and an indication of the consistent uplink LBT failures for the first base station is identified based on the first information while performing a procedure associated with the handover, suspending data communication of all data radio bearers (DRBs) associated with the first base station.

Regarding Claim 2, Wang discloses all the limitations of the method of claim 1.
Wang discloses further comprising releasing a connection with the first base station (As part of inter-node handover of a UE between two LTE eNBs, i.e., a source eNB and a target eNB (e.g., FIG. 11, page 24, lines 9-10), the source link is released (e.g., page 25, line 11)).

Regarding Claim 6, Wang discloses a method performed by a first base station in a communication system (e.g., FIG. 14, exemplary method (e.g., procedure) performed by a network node (e.g., base station, eNB, gNB, ng-eNB, etc., or component thereof), according to various exemplary embodiments of the present disclosure), the method comprising information transmitted by the first base station to the terminal, and actions required to be taken by the terminal in response. The operations of the first base station and the terminal in claim 12 are functionally similar to those performed by the first base station and terminal in the method of claim 1.  Therefore, the reasoning used in the examination of claim 1 shall be applied to claim 12.

Regarding Claim 7, Wang discloses all the limitations of the method of claim 6.
Wang discloses wherein a connection with the terminal is released (As part of inter-node handover of a UE between two LTE eNBs, i.e., a source eNB and a target eNB (e.g., FIG. 11, page 24, lines 9-10), the source link is released (e.g., page 25, line 11)).

Regarding Claim 10, Wang discloses a terminal in a communication system (e.g., FIG. 15, UE 1500), the terminal comprising: a transceiver (e.g., FIG. 15, transceiver 1540); and a controller coupled with the transceiver (e.g., FIG. 15, processor 1510, control interface 1560) and configured to perform operations that are functionally similar to those performed by the terminal in the method of claim 1. Therefore, the reasoning used in the examination of claim 1 shall be applied top claim 10.   

Regarding Claim 11, Wang discloses all the limitations of the terminal of claim 10.
The functional limitations of Claim 11 are similar to claim 2. Therefore, the reasoning used in the examination of claim 2 shall be applied to claim 11.

Regarding Claim 15, Wang discloses a first base station in a communication system (e.g., FIG. 16, network node 1600), the first base station comprising: a transceiver (e.g., FIG. 16, radio network interface 1640, O&M interface 1660); and a controller coupled with the transceiver (e.g., FIG. 16, processor 1610) and configured to perform operations that are functionally similar to those performed by the first base station in the method of claim 6. Therefore, the reasoning used in the examination of claim 6 shall be applied top claim 15.   

Regarding Claim 16, Wang discloses all the limitations of the terminal of claim 15.
The functional limitations of Claim 16 are similar to claim 7. Therefore, the reasoning used in the examination of claim 7 shall be applied to claim 16.

Allowable Subject Matter
Claims 3-5, 8-9, 12-14, and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 3, dependent from claim 1, Claim 8, dependent from claim 6, Claim 12, dependent from claim 10, and Claim 17, dependent from claim 15, the prior art of record fails to disclose individually or in combination or render obvious the limitations wherein at least one DRB from the all DRBs associated with the first base station is configured as the at least one DAPS bearer based on the third information, wherein the second information for the reconfiguration with sync includes an identifier of the terminal to be used in the second base station and length information on a timer used for the handover, and wherein the first message and the second message are received via a radio resource control (RRC) signaling.  
Prior art of record discloses an indication of the consistent uplink LBT failures for the first base station identified based on first information while performing a procedure associated with handover, and indicating uplink LBT failures for the first base station based on the first information while a procedure associated with the handover is performed, as well as configuring at least one DAPS bearer.
Claims 4-5, dependent form claim 3, Claim 9, dependent from claim 8, Claims 13-14, dependent from claim 12, and Claim 18, dependent from claim 17, are also objected to. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References considered relevant to this application are listed in the attached "Notice of References Cited” (PTO-892). 
Lee et al, U.S. Patent Application Publication No. 20220167408, discloses LBT failures (e.g., FIG. 11, ¶ [0108]) and handover with dual connectivity related procedures (e.g., ¶ [0243]).
Ozturk et al, U.S. Patent Application Publication No. 20210144755, discloses LBT failures (e.g., FIG. 1, ¶ [0023] [0061]) and handover with dual connectivity related procedures (e.g., ¶ [0026]).
Deenoo et al, U.S. Patent Application Publication No. 20220038985, discloses link failure (e.g., ¶ [0145]), sync configuration (e.g., ¶ [0151] [0159]), and handover with dual connectivity related procedures (e.g., ¶ [0243]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VLADISLAV Y AGUREYEV whose telephone number is (571)272-0549. The examiner can normally be reached Monday--Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VLADISLAV Y AGUREYEV/           Examiner, Art Unit 2471